

	

		II

		109th CONGRESS

		1st Session

		S. 86

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Sung Jun Oh.

	

	

		1.Permanent

			 residenceNotwithstanding any

			 other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et

			 seq.), Sung Jun Oh shall be held and considered to have been lawfully admitted

			 to the United States for permanent residence as of the date of the enactment of

			 this Act upon payment of any necessary visa fees.

		2.Reduction of

			 number of available visasUpon

			 the granting of permanent residence to Sung Jun Oh, as provided in this Act,

			 the Secretary of State shall instruct the proper officer to reduce by one

			 number during the current fiscal year the total number of immigrant visas

			 available to natives of the country of the alien’s birth under

			 section

			 202(e) of the Immigration and

			 Nationality Act (8 U.S.C. 1152(e)).

		

